      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN AND AUDREY HAYS,

                                             PLAINTIFFS,
                V.                                         CIVIL ACTION NO.
                                                           16-CV-9517(LAK/KHP)
 ESTATE OF LESTER EBER, ALEXBAY, LLC F/K/A LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. AND WENDY EBER,

                                             DEFENDANTS,
      AND

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR CORP.,
 EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS OF
 MAINE, INC., AND CANANDAIGUA NATIONAL BANK & TRUST
 COMPANY,
                                   NOMINAL DEFENDANTS.




          MEMORANDUM OF LAW IN SUPPORT OF THE ESTATE OF
     LESTER EBER AND ALEXBAY, LLC’S MOTION FOR RECONSIDERATION




                                                 UNDERBERG & KESSLER LLP
                                                 Attorneys for Eber Defendants
                                                 300 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 (585) 258-2882
Paul F. Keneally, Esq.,
Colin D. Ramsey, Esq.,
Jillian K. Farrar, Esq.,
 Of Counsel

                                         1
        Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 2 of 9




                                 PRELIMINARY STATEMENT

         This memorandum of law is submitted in support of the Estate of Lester Eber’s (“the

Estate”) motion for reconsideration of so much of the Court’s August 10, 2020 Opinion and Order

that held that the fact that the trustees’ could secure loans against the collateral held in the Trust

did not automatically grant a trustee who made a securitized loan the right to foreclose on that

collateral for him or herself. As set forth below, it is respectfully submitted that the Court

misconstrued or failed to account for the authority cited in defendants’ motion on this point, and

it should have concluded that the authority to do so, was, in fact, implied as a matter of law.

         Alternatively, to the extent that the Court continues to disagree that authority was implied

as a matter of law, a question of fact still exists for the jury. Allen Eber’s Will (“the Will”) gave

the express authority to the trustees to make loans secured by collateral held in the Trust. See

Exhibit A to November 8, 2019 Affidavit of Lester Eber (“Eber Affidavit”). Critically, this changes

the standard of duty from the “no further inquiry rule," to an analysis of whether Lester Eber acted

in good faith – which would be a question for the jury.

                                               FACTS

   I.       STANDARD FOR RECONSIDERATION

         Admittedly, reconsideration of a previous order is an “extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.” In re

Health Mgmt. Sys., Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). Generally, motions for

reconsideration are not granted “unless the moving party can point to controlling decisions or data

that the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995);

see also Rule 6.3, Local Civil Rules, S.D.N.Y.



                                                  2
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 3 of 9




       Here, as set forth below, the defendants cited a litany of authority in support of the position

that the express grant of authority to trustees to make secured loans, necessarily implied a power

and right to collect on those loans.

       II.       THE AUTHORITY TO MAKE SECURED LOANS
                 NECESSARILY ALLOWED RETENTION OF THE
                 COLLATERAL IN THE EVENT OF NON-PAYMENT

       As recognized by the Court in its Opinion and Order, a trustee’s duty of undivided loyalty

may be reduced by a settlor by appropriate language in the trust instrument. See Renz v.

Beeman, 589 F. 2d 735, 744 (2d Cir. 1978) (“It is true that even a trustee’s duty of “utmost

loyalty” can be reduced by means of language in the trust instrument permitting certain

transactions involving self-interest”).

       Again, it is undisputed that the Will gave the express authority to the trustees to make

loans secured by collateral held in the Trust. Having seen fit to give this power, it is patently

inconsistent and against the settlor’s intent, to conclude that a trustee, i.e., Lester Eber, was then

forbidden from foreclosing on the collateral in the event of non-payment. The Court failed to

recognize that the language in the Will reduces the standard of duty from a “no further inquiry

rule" standard to one of good faith, and permits a court to weigh the merits of the transaction.

This does not automatically allow the trustee to proceed carte blanche with the self-interested

transaction, but it does lower the standard. (Id. at 744 “Such an exculpatory clause or agreement

[reduces] the standard of duty to one of good faith and permits a court to weigh the merits of the

transaction”).

       It is respectfully suggested that at the very least there is a question of fact as to whether




                                                   3
       Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 4 of 9




Lester Eber acted in good faith. Notably, plaintiffs acknowledge that Lester Eber’s actions

complied with the requirements of the UCC – which includes a requirement of good faith. (NY

UCC 1-304)).

         Similarly, the Court correctly observed that the authority granted by the Will does not

automatically permit Lester Eber the right to foreclose on the collateral for himself. However, it

failed to acknowledge that the rule of undivided loyalty due from a trustee may be relaxed by a

settlor by appropriate language in the trust instrument in which he either expressly or by

necessary implication, recognizes that the trustee may have interests potentially in conflict with

the trust.

         Contrary to the Court observation at page 52 of the Opinion and Order, ample authority

was cited in defendants’ motion papers in support of the proposition that implied authority can be

enough to reduce the trustee’s duty to one of good faith. See O’Hayer v. de St. Aubin, 30 A.D.

2d 419, 423 (2nd Dept.1968)[citing 2 Scott, Trusts [3d ed.], sec. 170.09]; Rosencrans v. Fry, 12

N.J. 88; Steele Estate, 377 Pa. 250; In re Estate of Balfe, 245 App. Div. 22; Heyman v. Heyman,

33 N.Y.S.2d 235; Restatement (Second) of Trusts, 170(I) cmt t (1959); In re Estate of McCredy,

470 A.2d 585, 600 (Pa. Super. Ct. 1983); and Estate of Dow, 156 N.Y.S. 2d 804, 806 (Sur. Ct.

Chautauqua County 1955).

         To that end, as the court noted in Donovan v. Bierwirth, 538 F. Supp. 463, 469 (E.D.N.Y.

1981):

         “… even at common law, trustees are allowed to trade in securities or other property of an
         entity with which they are affiliated as long as authorization is provided by the terms of the
         trust. Restatement (Second) of Trusts, sec. 170, comment n ("such a purchase is proper …
         if expressly or impliedly authorized by the terms of the trust”)”[ Restatement (Second) of
         Trusts, sec. 170, comment n ("such a purchase is proper…if expressly or impliedly
         authorized by the terms of the trust”). Accord, Central Hanover Bank Trust Co. v. Russell,
         290 N.Y. 593, 48 N.E. 2d 704 (1953) (mem.); 2 A.W. Scott, Law of Trusts, sec. 170.15 at
         1340-41 (3d ed. 1967).

                                                   4
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 5 of 9




        The Will contemplated that Lester Eber would be a trustee (and a beneficiary) of the Trust,

and expressly allowed any of the trustees to make secured loans to the Eber companies. Lester

Eber agreed to make loans to the Eber companies, and in explicit consideration therefor, the Eber

companies agreed to pay the loans back and to secure the loans with the stock of Metro as

collateral.

        If Lester Eber had no authority to seek repayment of the loans, or to retain the collateral in

satisfaction in the event the borrower could not pay in the ordinary course, the grant of the security

interest in the collateral to secure repayment would have been meaningless – a result against the

most basic rules of contract construction. (See O'Hayer, 30 A.D. at 424 "… otherwise the trust

provisions viewed in their totality become meaningless”...). Obviously, that was the whole

purpose of the security interest was in the first place. Surely, Plaintiffs are not arguing that if the

borrower had repaid the loans from cash on hand, Lester Eber would not have been authorized to

accept it?

        A fair reading of the Will shows that Allen Eber’s intent was to allow Lester Eber – or any

trustee – to be repaid for his loans in the ordinary course, or to retain the collateral in satisfaction

if the borrower was in distress, could not repay the loans, and could not realistically sell the

collateral at a public sale to a third party. See Restatement of Trusts, sec 170, cmt s; Boston Safe

Deposit Trust Co. v. Lewis, 317 Mass. 137, 141 (Mass. 1944) (“A trustee has all the powers

expressly granted to him and such powers as are necessarily implied for the due and faithful

execution of the trust; and where the method selected by a testator for the accomplishment of the

purpose and object of the trust cannot be adopted by a trustee without dealing with himself

individually, it may be fairly assumed that such dealing was contemplated by the testator”).



                                                   5
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 6 of 9




        At best, Lester Eber's authority under the Will to collect his loans pursuant to the terms of

the 2010 Security Agreement and Guaranty was express. At worst, it was clearly implied. If the

issue is whether he acted in good faith in doing so, that is a question of fact for trial.

        For example, in Dabney v. Chase Nat. Bank of City of New York, 196 F.2d 668, 670 (2d

Cir 1952) [cited by Defendants at p.9 of their December 23, 2019 Memorandum of Law], a bank

was an indenture trustee for bondholders of a distressed company. At the same time, the bank was

also a commercial lender to the distressed company. The Court concluded that a bond indenture

provision, under which the bank was acting as indenture trustee, authorizing the bank to also make

commercial loans to the company (but no more), “did indeed imply a power to collect the loan”.

        In Matter of Hammer, relied on in O’Hayer, a bank served as both an executor of an estate

owning a family company and lender under a line of credit guaranteed by the estate. The Court

held the loan was collectible by the bank even though the bank had a conflict of interest as trustee

and creditor of the estate.

        Similarly, Hammer was cited with favor in In Re Hanes, 214 B.R. 786 (Banktcy Ct, E.D.

Va. 1997) (applying New York law). In Hanes, trustees of a marital trust pledged trust assets to

secure certain loans. The trust instrument’s express authority was very similar to the express

provisions of the Allen Eber Will (“… authorizes the … trustees… to …(7) borrow money from

anyone (including any individual or corporation serving in a fiduciary capacity hereunder) and to

secure the repayment thereof by … pledge of any property ….”), but said nothing expressly about

authorizing the enforcement of such pledges. The Court found that “… it appears that the rule in

New York, at the very least, is contrary to the Estate’s position [that the pledges of trust assets

were not authorized by necessary implication and therefore not enforceable], citing Hammer

("settlor’s guarantee on a line of credit to a third party held collectible from the trust”).



                                                   6
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 7 of 9




        Conversely, the cases relied on by the Court in its Opinion and Order, namely O’Hayer,

Benedict, Renz and Flaum, are distinguishable from the facts of this case. In each of those cases,

the fiduciary argued unsuccessfully that a reduced standard of good faith should apply rather than

the higher standard of the no further inquiry rule.

        In O’Hayer, certain of the actions of the trustee of a family trust were alleged to be conflicts

of interest. The trust had general, but very broad powers granted to the trustee (“my son … shall

benefit and profit from our trusteeships … to as great an extent as we would lawfully be entitled

to benefit and profit if said stock were owned by us absolutely and free from all trust”). The Court

found that an alleged diversion of a corporate opportunity to the son could not be implied from

such general powers. There was no express grant of authority to deal with, much less divert, a

corporate opportunity in the trust agreement at all.

        In Benedict v. Amaducci, No. 92 CIV. 5239 (KMW), 1993 WL 87937 (S.D.N.Y. Mar.

22,1993), trustees of a family trust made a loan to the settlor of the trust. The Court enjoined the

loan, finding a conflict of interest by the trustees and "no explicit language required under New

York law to permit the Trustee defendants to loan trust money notwithstanding their personal

interest.” In fact, there was no authority at all in the trust to loan trust money. The trustees tried to

rely solely on broad discretionary powers in the trust "to invest ... in property of any character”,

powers that made no mention at all of the possibility that any such investment might involve a

conflict of interest.

        In Renz supra, trustees of a family trust bought, with their personal funds, a significant

interest in a company partially owned by the trust. The Court found the purchase of the stock

position was a breach of their duty of loyalty to the trust. There was no explicit authority at all in

the trust agreement to make such a purchase. Again, the trustees tried to rely solely on provisions



                                                   7
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 8 of 9




in the trust agreement relating to the management of the trust corpus that gave the trustees broad

discretion to exercise powers and rights incident to the ownership of the trust property, none of

which were explicit enough to make the trustee’s action subject to a reduced good faith test.

       Finally, in Flaum v. Birnbaum, 120 A.D. 2d 183,196 (N.Y. App. Div. 1986), an estate

executor engaged in a self-dealing purchase of real estate from the estate. The Court set the

purchase aside based on a breach of duty of loyalty. The executor tried to rely solely on general

language in the will authorizing the executor to exercise broad discretionary powers in estate

matters. The court found the broad powers not explicit enough to make the executor’s action

subject to a reduced good faith test.

       In each of the above cases, the “strict construction” analysis of the fiduciary’s powers in a

will or trust meant strict construction of a broad general powers clause that was solely relied on by

the fiduciary. None of those cases can be analogized to the express authority granted to Lester

under Article TWELFTH, Clause H of the Will. Defendants do not rely on broad discretionary

powers in the Allen Eber Will. Rather, secured loans from any of the three trustees were expressly

permitted by the Will.

       The issue is whether the express power to make a secured loan authorized the collection of

the loan by enforcing the security interest. Lester Eber had the express power, granted to him by

the Will, to favor his own interests over those of the Trust, so long as he did so in good faith.

       When the loans were originally conceived, Lester had no intention of favoring himself over

the other beneficiaries. He offered them the chance to participate pro rata in the loans, but they

turned him down. See Exhibit J to Eber Affidavit. Ironically, had they elected to participate, their

two-thirds interest would have given them the right to control the enforcement of the 2010 Security

Agreement and Guaranty.



                                                  8
      Case 1:16-cv-09517-LAK-KHP Document 336 Filed 10/29/20 Page 9 of 9




                                         CONCLUSION

       For all of the foregoing reasons, it is respectfully requested that the Court grant the Estate’s

motion for reconsideration.

DATED:         October 8, 2020
               Rochester, New York

                                                       UNDERBERG & KESSLER LLP


                                                  By: /s/ Colin D. Ramsey, Esq.
                                                      Paul F. Keneally, Esq., Of Counsel
                                                      Colin D. Ramsey, Esq., Of Counsel
                                                      Jillian K. Farrar, Esq., Of Counsel
                                                      Attorneys for Eber Defendants
                                                      300 Bausch & Lomb Place
                                                      Rochester, New York 14604
                                                      (585) 258.2800




                                                  9
